The defendant claims under a presumptive gift from John Ferrel to William Ferrel, his son-in-law, previous to the gift to the grandson, and on the trial Norwood (who claimed a negro who was given in the same manner and exactly under the same circumstances, though there was no suit against him), was offered as a witness for the defendant.
Objected by Davie for the plaintiff, and to show that he ought not to be a witness read the case of Abrams qui tam, before Lord Parker, reported byLucas, which says that where there is a bias, though not an immediate interest, it is a good objection, and also in Morgan's Law Essays, a late case before Lord Mansfield and Justice Butler.
But Moore condemned the authority of Lucas, and contended that the old rule of being immediately interested was the only sure guide, for since the Courts have departed from that there has been no landmark, etc. *Page 36 
Of which opinion was the Court, for they said that the present verdict cannot be given in evidence in an action against the witness, etc.
NOTE. — See Farrell v. Perry, 2 N.C. 2 (which seems to be the same case), and the note thereto. See, also, Rowland v. Rowland, 24 N.C. 61.
(26)